             Case:20-01947-jwb       Doc #:23 Filed: 06/05/2020          Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN

                                       )                    Chapter 11
In re:                                 )
                                       )                    Case No. 20-01947-jwb
BARFLY VENTURES, LLC, et al.,          )
                                       )                    Hon. James W. Boyd
                  Debtors.             )
                                       )                    (Joint Administration Pending)
_______________________________________)

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       PLEASE TAKE NOTICE that Jason M. Torf and John C. Cannizzaro of Ice Miller LLP

hereby appear as counsel for creditor Gordon Food Service, Inc. pursuant to Rules 2002 and

9010 of the Federal Rules of Bankruptcy Procedure and Local Rule B-9010-1 and request that all

notices given or required to be given and all papers served or required to be served in the above-

captioned case be given to and served upon the following:

     Jason M. Torf                                      John C. Cannizzaro
     ICE MILLER LLP                                     ICE MILLER LLP
     200 W. Madison Street, Suite 3500                  250 West Street, Suite 700
     Chicago, IL 60606                                  Columbus, OH 43215
     Telephone: (312) 726-6244                          Telephone: (614) 462-1070
     Email: Jason.Torf@icemiller.com                    Email: John.Cannizzaro@icemiller.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading, or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, delivery, electronically,

telephone, telegraph, telex, or otherwise filed or made with regard to the referenced case and

proceedings therein.
             Case:20-01947-jwb         Doc #:23 Filed: 06/05/2020          Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Gordon

Food Service, Inc.’s (i) right to have final orders in non-core matters entered only after de novo

review by a higher court; (ii) right to trial by jury in any proceeding so triable; (iii) right to have

the reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs, or recoupments to which Gordon Food

Service, Inc. is or may be entitled under agreements, in law, or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.


                                               Respectfully submitted,

                                               /s/ Jason M. Torf
                                               Jason M. Torf
                                               ICE MILLER LLP
                                               200 W. Madison Street, Suite 3500
                                               Chicago, IL 60606
                                               Telephone: (312) 726-6244
                                               Email: Jason.Torf@icemiller.com

                                               Counsel for Gordon Food Service, Inc.




                                                  2
            Case:20-01947-jwb       Doc #:23 Filed: 06/05/2020        Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic Case
Filing System.

                                            /s/ Jason M. Torf
                                            Jason M. Torf




                                               3
